UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7823



MICHAEL LYNN BROWN,

                                              Plaintiff - Appellant,

          versus


TRACY S. RAY, Warden,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-05-657-7-JCT)


Submitted: March 23, 2006                     Decided: March 30, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Lynn Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Lynn Brown seeks to appeal the district court’s

order construing his petitions for a writ of mandamus as a civil

action pursuant to 42 U.S.C. § 1983 (2000), and dismissing Brown’s

action for failure to state a claim upon which relief could be

granted.   See 28 U.S.C. § 1915A(b)(1) (2000).   We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.    See Brown v. Ray, No.

CA-05-657-7-JCT (W.D. Va. Nov. 14, 2005).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                               - 2 -